TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00161-CR
NO. 03-05-00162-CR
NO. 03-05-00163-CR




Robert Anthony Wedmer, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURTS OF BELL COUNTY, 27TH & 264TH JUDICIAL DISTRICTS
NOS. 56346, 56650 & 56651, HONORABLE RICK MORRIS, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Robert Anthony Wedmer seeks to appeal from judgments of conviction for violating
a protective order.  The trial court has certified, and the record confirms, that these are plea bargain
cases and Wedmer has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The appeals are
dismissed.  See id. rule 25.2(d).
 
 
                                                __________________________________________
                                                Bob Pemberton, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Dismissed for Want of Jurisdiction
Filed:   April 19, 2005
Do Not Publish